           Case 4:20-cv-05089-RMP   ECF No. 8    filed 06/05/20      PageID.27 Page 1 of 2




1
                                                                            FILED IN THE

2                                                                       U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON




3                                                                  Jun 05, 2020
                                                                       SEAN F. MCAVOY, CLERK


4

5                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
6

7     BRANDON S.,
                                                    NO: 4:20-CV-5089-RMP
8                               Plaintiff,
                                                    ORDER DECLINING TO ADOPT
9             v.                                    REPORT AND RECOMMENDATION
                                                    AS MOOT
10    COMMISSIONER OF SOCIAL
      SECURITY,
11
                                Defendant.
12

13
              BEFORE THE COURT is a Report and Recommendation, ECF No. 5, from
14
     United States Magistrate Judge John T. Rodgers recommending that the Court deny
15
     Plaintiff’s Application to Proceed In Forma Pauperis and require Plaintiff to pay the
16
     filing fee. Since Judge Rodgers filed his Report and Recommendation, the District
17
     Court Clerk updated the docket to reflect that Plaintiff paid the filing fee on June 3,
18
     2020.
19
     ///
20
     ///
21

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AS
     MOOT ~ 1
       Case 4:20-cv-05089-RMP     ECF No. 8   filed 06/05/20   PageID.28 Page 2 of 2




1          Accordingly, the Court declines to adopt the Report and Recommendation,

2    ECF No. 5, as moot, and this matter may proceed. Furthermore, the objection and

3    response deadlines set forth in the Report and Recommendation, ECF No. 5 at 2, are

4    vacated as moot.

5          IT IS SO ORDERED. The District Court Clerk is directed to enter this

6    Order and provide copies to counsel.

7          DATED June 5, 2020.

8
                                               s/ Rosanna Malouf Peterson
9                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

     ORDER DECLINING TO ADOPT REPORT AND RECOMMENDATION AS
     MOOT ~ 2
